               Case 2:19-cv-01426-JCC Document 26 Filed 07/22/20 Page 1 of 1



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    CRISTOBAL PEREZ and BLANCA                           CASE NO. C19-1426-JCC
      ESQUEDA,
10
                                                           MINUTE ORDER
11                           Plaintiffs,
              v.
12
      SAFECO INSURANCE COMPANY OF
13    AMERICA,
14                           Defendant.
15

16          The following minute order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court sua sponte. At the parties’ request, the Court recently
19   moved the trial date to April 2, 2021. (Dkt. No. 24 at 2.) That new trial date was a scrivener’s
20   error; the parties have informed the Court that they intended to ask for the trial to be moved to
21   April 12, 2021. Accordingly, the Court hereby ORDERS that the trial date is April 12, 2021.
22          DATED this 20th day of July 2020.
23
                                                             William M. McCool
24                                                           Clerk of Court

25                                                           s/Tomas Hernandez
                                                             Deputy Clerk
26


     MINUTE ORDER
     C19-1426-JCC
     PAGE - 1
